Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on June 6, 2018, and Drawings filed on June 6, 2018.
2.	Claims 1–20 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 8, 10, 11, 12, 15, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fagan, Pub. No.: 2018/0281990A1. 
With regard to claim 1:
Fagan discloses a passenger assistant system comprising: an artificial intelligence processing unit (paragraph 447 to 449: “” The method 2310 begins at step 2312. The method 2310 proceeds to step 2314 by displaying a graphical user interface (GUI) component representing a portion of the aircraft cabin.
[0448] At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318. At step 2318, the method 2310 determines which aircraft cabin section amongst a plurality of aircraft cabin sections is associated with the system for which the event corresponding to the fault has occurred. Then, at step 2320, the method 2312 proceeds to displaying, on the IO node, (i) a graphical user interface (GUI) component representing at least a portion of the aircraft cabin comprising at least some of the plurality of aircraft cabin sections and (ii) a visual indication identifying the aircraft cabin section associated with the system for which the event corresponding to the fault has occurred.); a sensor interface coupling the artificial intelligence processing unit with at least one sensor configured to provide environmental information regarding a cabin of an aircraft (paragraph 448: “At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318.”); a flight crew interface coupling the artificial intelligence processing unit with at least one flight crew input (paragraph 289: “ FIG. 13 illustrates one embodiment of a cabin lights GUI 202 contemplated for use as a part of the present technology. The cabin lights GUI 202 includes zone designators 204, 206, 208. By selecting and highlighting one or more of the zone designators 204, 206, 208, the user is able to control the cabin lighting in the selected zones within the aircraft 36.Two controls over the cabin lighting are provided via the cabin lights GUI 202. The user is provided with control over the intensity (or brightness) of the cabin lights via the intensity control menu 210. Cabin light intensity is contemplated to be controllable from a minimum of 0 lumens to a predetermined maximum. The user also may be provided with control over the color of the cabin lights via a color control menu 212. Color refers to the “warmness” of the light, as should be apparent to those skilled in the art. Warmer light includes more yellow light elements. Cool light includes a bluer appearance. It is contemplated that the user may be provided control over the coolness or warmness of the light, as indicated by the color control menu 212. Both the intensity control menu 210 and the color control menu 212 are contemplated to be presented as slider bars, with slider elements 214, 216, that assist the passenger to appreciate where the controls are in relation to the extremes.
”); a passenger interface coupling the artificial intelligence processing unit with at least one passenger input (paragraph 252 to 254: “he video icon 142 provides access to a listing of the video entertainment available to the passenger on board the aircraft 36 as well as other functionality, as discussed below.
[0253] The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein.The television icon 146 provides access to a listing of the television programming that may be available to the passengers. Television programming is contemplated to encompass pre-recorded content. However, it is contemplated that television programming also may include real-time television programming for aircraft 36 that are equipped to receive television programming during flight.
”); and at least one end effector coupled to the artificial intelligence processing unit; wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform at least one task responsive to information acquired from one or more of the sensor interface, flight crew interface, or passenger interface (paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).


With regard to claims 3 and 10 and 17:
Fagan discloses the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to prioritize a series of tasks (paragraph 462: “Turning now to FIG. 46-48, the screen 1000 now comprises a second sub-window displayed as a result of the user 2680 pressing on the first GUI component 1012 and/or the second GUI component 1014. The second sub-window comprises a list of fault messages 1050. Each one of the fault messages of the list 1050 comprises information relating to (1) a code number allowing to uniquely identifying a fault message, (2) a title and (3) a time stamp. In some embodiments, the list 1050 may be sorted by pressing on the third GUI component 1016 to sort the list 1050 according to code numbers. In some embodiments, the list 1050 may be sorted by pressing on the fourth GUI component 1018 to sort the list 1050 according to titles. In some embodiments, the list 1050 may be sorted by pressing on the fifth GUI component 1020 to sort the list 1050 according to time stamps.”), and to direct the at least one end effector to perform the prioritized series of tasks (paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).

With regard to claims 4 and 11 and 18:
Fagan discloses the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform a localized task tailored for a portion of the cabin (paragraph 350 and 351: “If the method 306 does not receive any input from the user selecting the reading light control(s), the method 306 proceeds to step 410. At step 410, the method 306 awaits input of the selection of the seat control(s). The seat controls may be accessed by selecting the seat icon 168. If the method 306 receives the selection of the seat control(s), the method 306 proceeds to step 412 via the connector 414. The seat subroutine is illustrated in FIG. 40. If the method 306 does not receive input regarding the seat, the method 306 proceeds to step 416, where the method 306 optionally places the tablet 130 into a sleep mode. From step 416, the method 306 returns to step 310 via the connector 354.” See also paragraph 317).
 
With regard to claims 5 and 12 and 19:
Fagan discloses the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform a universal task that affects an entirety of the cabin (paragraph 295: “FIG. 15 illustrates one contemplated embodiment of a thermostat GUI 226. The thermostat GUI 226 includes zone indicators 228 so that the user may select one or more zones for which the temperature in the aircraft 36 is to be adjusted. The temperature is contemplated to be changed using a temperature control bar 230 with a slider 232. The temperature is contemplated to be controllable within 5-10° C. of the standard ambient of 25° C. Of course, a greater or lesser control may be provided as required or as desired.” See also paragraph 290).

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Biswas et al., Pub. No.: 2018/0260718A1. 
With regard to claim 2:
Fagan does not disclose the passenger assistant system of claim 1, wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on the information acquired and historical information.
However Biswas discloses the aspect wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on the information acquired and historical information. (paragraph 36: “To predict a next task, the recommendation engine 118 leverages a history of tasks performed by the user. For instance, if a user has imported an image into a drawing application, the recommendation engine 118 may predict that the user is likely to next crop the imported image. Based on this prediction, the recommendation engine 118 presents recommendations regarding cropping (and related) tools to the user, such as recommendations that indicate how to access the cropping tools, tips for using the cropping tools efficiently, and so on. In general, the task history describes the tasks a user has performed during a current interaction session with an application, and is based on the tools used and actions performed during the session.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Biswas to Fagan so the AI can use history data to more accurately to determine the task that needs to be completed wherein history data would help the AI predict what tasks that need to be done since tasks per flight are often similar. 

With regard to claims 9 and 16:
Fagan dos not disclose the method of claim 8, wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on historical information and the one or more of the environmental information, flight crew input, or passenger input.
However Biswas discloses the aspect wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on historical information and the one or more of the environmental information, flight crew input, or user input (the user input is the user import the image, paragraph 36: “To predict a next task, the recommendation engine 118 leverages a history of tasks performed by the user. For instance, if a user has imported an image into a drawing application, the recommendation engine 118 may predict that the user is likely to next crop the imported image. Based on this prediction, the recommendation engine 118 presents recommendations regarding cropping (and related) tools to the user, such as recommendations that indicate how to access the cropping tools, tips for using the cropping tools efficiently, and so on. In general, the task history describes the tasks a user has performed during a current interaction session with an application, and is based on the tools used and actions performed during the session.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Biswas to Fagan so the AI can use history data to more accurately determine the task that need to be completed wherein history data would help the AI to predict what tasks that need to be done since tasks per flight are often similar per flights.

Claims 6 and 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Badger et al., Pub. No.: 2011/0202876A1. 
With regard to claims 6 and 13 and 20:
Fagan does not disclose the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to receive an initial command from at least one of the flight crew interface or the passenger interface, modify the command based on historical information, and direct the at least one end effector to perform the modified command.
However Badger discloses the aspect wherein the artificial intelligence processing unit is configured to receive an initial command from at least one of the flight crew interface or the user interface, modify the command based on historical information, and direct the at least one end effector to perform the modified command. (paragraph 8: “According to a first embodiment, a method comprises receiving first input data, automatically learning user tendencies based on the first input data to generate input history data, receiving second input data, and based on the input history data and the second input data, generating auto-corrections or suggestion candidates for the second input data. In some examples, the receiving first input data comprises receiving a completion event indicating that the first input data is complete, such as the sending of a text message, instant message, or email. In some examples, the automatically learning user tendencies comprises analyzing user-specific web content associated with the user. In some examples, the input history data can include touch position data, data representing the last time a word of the first input data was used, typing speed data, or data representing the orientation of a touch screen while receiving data.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Badger to Fagan so the AI can modify user command based on history data wherein the user might not have all the information or might make a mistake while the AI can accurately determine the best course of action based on history data that would perform the user command accurately with additional information. 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Badger, and further in view of Bonkoski, Pub. No.: 2018/0165974A1. 
With regard to claims 7 and 14:
Fagan and Badger do not disclose the passenger assistant system of claim 6, wherein the artificial intelligence processing unit is configured to modify the command using sensor information received from the sensor interface.
However Bonkoski discloses the aspect wherein the artificial intelligence processing unit is configured to modify the command using sensor information received from the sensor interface. (paragraph 64: “Disclosed embodiments may be used to prevent a UAV from colliding with an obstacle while maintaining a trajectory or path that is most consistent with the instructions from the pilot. An obstacle may be anything that introduces a disturbance to a UAV's intended flight path. Obstacles can take many forms and can include, for example, physical artifacts such as walls and people, dynamic artifacts such as air turbulence or electromagnetic environments that cause sensor interference, or imaginary constructs such as airspace boundaries. One way to avoid colliding with an obstacle is to provide the vehicle with sensors that observe the vehicle's environment. Data from the sensors may then be used to modify motion commands received by the vehicle from a pilot. In the case of imaginary constructs, the sensors can include a location detection unit (e.g., a GPS) and a source of information (e.g., an airspace database and/or navigational chart such as a VFR sectional/Terminal Area Chart) that allows cross-referencing of position versus the location of a boundary of the imaginary construct.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bonkoski to Fagan and Badger so the AI can modify user command based on sensory data wherein the user might not have all the information or might make a mistake the AI can accurately determine the best course of action based on sensory data that would perform the user command accurately with additional information. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muirhead, Patent No.: 11021253 B2: The aircraft comprises an aircraft-supported data-processing arrangement and at least one on-board communications interface for communication with a passenger appliance, the communications system being arranged to receive a passenger profile from the passenger appliance by means of the communications interface of the aircraft and transmitting it to the data-processing arrangement..

Hau, Pub. No.: 20150239561 A1: displaying a graphical depiction of passenger seats for a particular airplane flight. The method includes identifying that multiple passengers booked to the particular airplane flight have a particular status. The method includes identifying that the multiple passengers that have been identified as having the particular status have been assigned to respective multiple passenger seats. The method includes displaying a graphical indication in association with each of the multiple passenger seats, concurrently with the display of the graphical depiction of the passenger seats.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179